MEMORANDUM2
Saeb Abdel Majid Dabbas appeals the judgment of conviction and his 37 month sentence following his guilty plea to unlaw*520ful reentry of a deported alien. Dabbas contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) because the government neither pled in the indictment nor established through the guilty plea that Dabbas had been deported subsequent to a prior conviction for an aggravated felony. Dabbas also contends that Apprendi renders inapplicable Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) (holding that 8 U.S.C. § 1326(b)(2) is a sentencing factor and not a separate offense). These arguments are foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), amended (Feb.8, 2001) (order).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the *520courts of this circuit except as may be provided by 9th Cir. R. 36-3.